Citation Nr: 1130658	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  10-14 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to warrant a reopening of the previously denied service connection claim for a skin disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from August 1963 to August 1966.                  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In the decision below, the Veteran's claim to reopen his service connection claim will be granted.  The service connection claim will be further addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

A claim to reopen a claim for service connection for hypertension has been raised in the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  

In February 2008, the Veteran claimed service connection for hypertension and for skin disorders.  The Board regards the Veteran's claim for skin disorders (such as acne and squamous cell carcinoma) to be a claim to reopen a claim for service connection that was initially denied in a final Board decision dated in May 1986.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  This claim, denied by the RO in November 2008, was ultimately appealed by the Veteran.  

By contrast, the Veteran did not appeal his original claim for service connection for hypertension, which was also denied in the November 2008 rating decision.  The Veteran filed a timely notice of disagreement against the November 2008 denial.  But following the February 2010 Statement of the Case, the Veteran did not file a substantive appeal.  Rather, in an April 2010 VA Form I-9, the Veteran expressly indicated that he only wanted to appeal one issue - the claim to reopen the service connection claim for a skin disorder.  See 38 C.F.R. § 20.202 (2010).  That choice was confirmed in subsequent correspondence from the Veteran's representative in June 2010.  And the RO did not note the service connection claim for hypertension in the June 2010 Certification of Appeal.  During his hearing before the Board, however, the Veteran indicated an interest in pursuing his service connection claim for hypertension again.  

The RO has not taken any action to indicate to the Veteran that his service connection claim for hypertension remained on appeal.  In fact, in filing the Certification of Appeal in June 2010, the RO took affirmative steps to close that particular issue.  Moreover, the record does not indicate that the Veteran was otherwise misled into believing that he had perfected an appeal of that issue.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  As such, a claim to reopen a claim for service connection for hypertension is in the record.  This issue is referred to the RO for appropriate development.  


FINDINGS OF FACT

1. In an unappealed May 1986 decision, the Board denied the Veteran's service connection claim for a skin disorder.     

2. In the November 2008 decision on appeal, the RO denied the Veteran's claim to reopen his service connection claim for a skin disorder.  

3. VA has received new and material evidence that warrants a reopening of the Veteran's service connection claim for a skin disorder.  


CONCLUSIONS OF LAW

1. A May 1986 decision by the Board that denied the Veteran's service connection claim for a skin disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).   

2. New and material evidence has been received to reopen the claim of service connection for a skin disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be in complete compliance with every aspect of the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) (VCAA) with respect to the Veteran's claim to reopen, the Board has determined that the evidence supports a grant of the benefits sought.  Consequently, any lack of notice and/or development under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/development would be an inefficient use of VA time and resources.

II.  The Claim to Reopen the Claim for Service Connection

In June 1984, the Veteran claimed service connection for a skin disorder.  The RO denied his claim in June 1984.  The Veteran appealed that decision to the Board which, in May 1986, denied the Veteran's claim.  The Veteran did not appeal that decision so the decision became final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

In February 2008, the Veteran filed a claim to reopen his service connection claim for a skin disorder.  In that statement, he noted a skin disorder that was addressed in the final May 1986 Board decision (acne), and he noted a skin disorder that has been diagnosed since that decision (squamous cell carcinoma).  In the November 2008 rating decision on appeal, the RO denied the Veteran's claim to reopen.    

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

To address the merits of the Veteran's underlying service connection claim therefore, the Board must first decide whether VA has obtained new and material evidence since the final Board decision in May 1986 that denied the Veteran's claim to service connection.    

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant.  Id.  

Again, the Board denied the Veteran's claim to service connection in May 1986.  To determine whether new and material evidence has been submitted since then, the Board must compare the evidence of record at the time of that decision with the evidence of record received since that decision.

      Evidence of Record in May 1986 

The relevant evidence of record in May 1986 consisted of: May 1963 enlistment reports of medical examination and history that are negative for a skin disorder; service treatment records that indicated complaints and treatment of skin disorders in March, May, and October of 1965; a June 1966 separation report of medical examination that was negative for a skin disorder, but a June 1966 separation report of medical history which indicated "skin diseases"; private medical records indicating treatment for skin disorders between 1972 and 1978; April 1984 and April 1985 VA examination reports which indicate current skin disorders, and scarring from skin disorders; a March 1984 statement from the Veteran's mother, in which she described the way in which the Veteran's skin worsened during service; and the Veteran's lay statements in which he asserts that service in Southeast Asia during the Vietnam Conflict exposed him to chemicals which caused skin disorders.  See 38 C.F.R. § 3.309(e).  

Based on this evidence, the Board denied the Veteran's claim to service connection for a skin disorder.  Again, that May 1986 decision became final.  It is therefore not subject to revision upon the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

	Evidence of Record Dated Since May 1986 

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record since the final May 1986 Board decision.  Since that decision, the relevant evidence that has been added to the record consists of: private treatment records dated from the early 1990s to the late 2000s which evidence treatment for various skin disorders to include skin cancer; a VA treatment record dated in August 2010 which notes a diagnosis of tinea cruris; a May 2008 statement in which the Veteran's mother describes the deterioration of the Veteran's skin during service; additional statements from the Veteran, to include his testimony before the Board, in which he asserts that he developed skin disorders during service due to herbicide exposure while serving in Southeast Asia; and a February 2008 statement from the Veteran's treating dermatologist, in which it is indicated that a physician in the mid 1960s would not have looked for herbicide-related skin disorders at the time of the Veteran's discharge from service in the mid 1960s, and that the Veteran should seek additional dermatological examination from VA because, "I think he's had some exposure based on everything he's told me today."   

This evidence is certainly new evidence in the claims file.  It has been included in the claims file since the May 1986 final Board decision.  The Board also finds certain of this new evidence to be material evidence.  In particular, the Board finds the February 2008 statement by the Veteran's treating dermatologist to be material evidence.  The statement suggests that a relationship may exist between the Veteran's presumed exposure to herbicides in Southeast Asia, and the development of certain skin disorders that were likely not thoroughly evaluated at the time of the Veteran's return from duty in the mid 1960s.  This letter cannot be construed as a statement of medical nexus that current disorders relate to service, or to herbicide exposure during service.  But it tends to support the proposition by encouraging more medical inquiry into the claim.  See 38 C.F.R. § 3.309(e).  As such, the letter comprises evidence that relates to an unestablished fact necessary to substantiate the claim.  

Accordingly, the Veteran's claim to reopen the claim for service connection for a skin disorder is granted.  Having reopened the Veteran's claim, the next question is whether the Board is permitted to conduct a de novo review at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in assessing claims to reopen, the Board must determine whether the Veteran has been given adequate notice of the need to submit evidence or argument on that question, and an opportunity to address the question at a hearing, and, if not, whether the Veteran is prejudiced thereby).  In this matter, the Board finds a remand appropriate for additional medical inquiry.  


ORDER

New and material evidence having been submitted, the claim for service connection for a skin disorder is reopened; to this extent, the appeal is allowed.



REMAND

The Board finds additional medical inquiry warranted into the Veteran's service connection claim for a skin disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination with an appropriate specialist to determine the nature, severity, and etiology of the Veteran's skin disorders, to include any scarring that may be due to previous skin disorders.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

2.  The examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that service relates to any of the Veteran's skin disorders, to include any scarring that may be a residual of a previous skin disorder.    

3.  The RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


